Citation Nr: 0322469	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral pes planus with left hallux valgus, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for low 
back strain, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
September 1979.

In a September 1992 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
granted the veteran's claim of entitlement to an increased 
disability rating for low back strain, increasing the 
evaluation assigned that disability from non-compensable 
(zero percent) to 10 percent.  The veteran appealed the 
September 1992 rating decision to the Board of Veterans' 
Appeals (Board), arguing in an April 1993 statement that 
recent evidence showed that he had mild to moderate 
limitation of lumbar motion, thereby warranting a 20 percent 
rating.  In September 1995 the Board remanded the claim to 
the RO for further development.  Thereafter, a May 1996 
rating decision increased the evaluation assigned the 
veteran's service-connected low back disorder to 20 percent 
disabling.  The RO advised the veteran in the rating decision 
and in a November 1996 correspondence that assignment of the 
20 percent evaluation constituted a full grant of all 
benefits sought on appeal.  Thereafter, no further 
communication was received from the veteran or his 
representative suggesting that the veteran wished to continue 
his appeal of the September 1992 rating decision.

In December 1997, the veteran filed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, in which he alleged that his back disability 
had rendered him unable to work since November 1997.  In a 
June 1998 rating decision the RO denied entitlement to an 
increased rating for low back strain, and for bilateral pes 
planus with left hallux valgus; the rating decision also 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran was notified of the above rating 
decision on July 9, 1998.  In response to his notice of 
disagreement as to the issues of entitlement to increased 
disability ratings for low back strain and bilateral pes 
planus with left hallux valgus, the veteran was issued a 
statement of the case addressing those issues in April 1999.  
On July 15, 1999, the veteran submitted a VA Form 9 which 
served as a timely substantive appeal of the June 1998 rating 
decision as to the two increased rating issues.  See 
38 C.F.R. §§ 20.303, 20.305 (2002).  The veteran presented 
testimony before the undersigned as to those two issues at a 
hearing held at the RO in Waco, Texas, in September 2002.

In a June 2002 rating decision, entitlement to service 
connection for bilateral knee disability was denied.  In 
response to his notice of disagreement with the June 2002 
rating decision, the veteran was issued a statement of the 
case addressing the service connection issue in September 
2002, and later in September 2002 perfected his appeal of the 
June 2002 rating decision; he indicated in his substantive 
appeal that he did not desire a hearing before a member of 
the Board with respect to the service connection issue.

As the procedural history described above makes clear, the 
instant appeal arises only from June 1998 and June 2002 
rating decisions by the RO.  

The Board also notes that a December 1999 VA examiner 
concluded that the veteran has degenerative disc disease 
which is etiologically related to service.  Inasmuch as 
service connection is currently in effect only for low back 
strain, the issue of entitlement to service connection for 
low back disability other than low back strain is hereby 
referred to the RO for appropriate action.

The issues of entitlement to an increased disability rating 
for low back strain and entitlement to service connection for 
bilateral knee disability are addressed in the remand portion 
of this action.


FINDING OF FACT

The veteran's bilateral pes planus with left hallux valgus is 
no more than mild in nature and is manifested by pes planus 
deformity on the left with pain on some use of both feet, but 
without evidence of marked deformity, accentuated pain on 
manipulation and use, indication of swelling on use, 
characteristic callosities or evidence of marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation; the veteran's left hallux valgus deformity is 
largely correctable by manipulation and is not severe and 
does not involve resection of a metatarsal head.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus with left hallux valgus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5276, 5280 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
VAOPGCPREC 11-00; but see Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) and Holliday v. Principi, 14 
Vet. App. 280 (2001)).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the June 1998 rating decision which denied entitlement to 
an evaluation in excess of 10 percent for bilateral pes 
planus with left hallux valgus.  In response to his notice of 
disagreement with the June 1998 rating decision, the veteran 
was provided with a statement of the case in April 1999 which 
notified him of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal of 
the issue.  The Board notes that a September 2002 
supplemental statement of the case provided the veteran with 
the text of the regulations implementing the VCAA.  In 
addition, the record reflects that the RO, in an October 2001 
correspondence, advised the veteran of what evidence VA was 
responsible for obtaining and what evidence he was 
responsible for submitting.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
veteran was advised in October 2001 as to which evidence 
should be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes in this regard that the veteran has reported 
receiving treatment by Dr. A.D. (whom he described as a 
private physician) and by a Dr. Mattox for his foot problems.  
The record reflects that Dr. A.D. is actually his treating VA 
physician, and that the pertinent VA medical records are on 
file.  With respect to Dr. Mattox, in November 1999 the RO 
requested that the veteran complete and return authorization 
forms for any private health care provider, to specifically 
include Dr. Mattox, whose records the veteran wished VA to 
obtain; the record reflects that the veteran did not 
thereafter authorize VA to obtain any records from Dr. 
Mattox.  The Board points out that the United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist is not a one-way street, and an appellant must do more 
than passively wait for assistance when he has information 
essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  Since the veteran has not availed himself of the 
opportunity to authorize VA to obtain medical records from 
Dr. Mattox, the Board finds that VA's duty to assist the 
veteran in obtaining additional non-VA records has been 
fulfilled.  

The veteran has also suggested that his service medical 
records are incomplete, although he makes this assertion 
primarily in connection with his claim for service connection 
for bilateral knee disability.  The Board has reviewed the 
veteran's service medical records and finds no indication 
that the records are incomplete, particularly as they include 
his entrance and discharge examinations, as well as entries 
spanning his entire period of service.  The Board notes in 
any event that inasmuch as the current claim is one for an 
increased rating, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The record also reflects that the veteran was afforded 
several VA examinations in connection with the instant claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected pes planus with left hallux valgus.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in September 1979.  Service connection for 
bilateral pes planus with left hallux valgus was granted in 
January 1981; the disability was assigned a 10 percent 
evaluation.  This evaluation has remained in effect since 
that time.

On file are VA treatment records for 1996 to January 2002 
which include an August 1997 entry noting that the veteran 
reported experiencing increased foot tenderness after 
working; an abnormal foot shape was noted, but no weakness 
was elicited in the foot.  An August 1998 entry shows that 
examination of the feet revealed no evidence of an abnormal 
foot shape and no foot weakness; the veteran was noted to 
wear leather shoes without socks.  X-ray studies of the feet 
in January 2000 revealed the presence of bilateral hallux 
valgus and pes planus deformity of the left foot on weight-
bearing view; no pes planus was evident in the right foot.  A 
December 2000 entry indicates that the veteran exhibited a 
normal gait.  In June 2001 the veteran presented with 
complaints of foot pain.

In a December 1997 application for benefits, the veteran 
indicated that he last worked full time in November 1997 and 
that he stopped working on account of his service-connected 
low back disorder.

On file is the report of a February 1998 VA examination, at 
which time the veteran reported that he had pes planus 
affecting both feet which was productive of pain, and for 
which he used insoles.  He reported experiencing pain in the 
balls of his feet with prolonged standing, and he indicated 
that he missed thirty days of work on an assembly line over 
the past six months as a result of knee and leg pain.  
Physical examination disclosed the presence of a normal gait.  
His feet were described as normal in appearance, without 
evidence of heat, redness, swelling or tenderness.  He was 
able to walk on his heels and toes without difficulty, and he 
was able to squat.  He was able to hop on either foot without 
foot pain.  X-ray studies of the feet were normal except for 
the presence of mild hallux valgus.  The veteran was 
diagnosed with pes planus, and the examiner concluded that 
the veteran's service-connected disabilities were not 
significant enough to preclude his ability to work.  The 
examiner further concluded that the veteran's physical 
examination and work capabilities were normal as compared to 
most people his age.

In several statements on file the veteran argues that he has 
callosities affecting his feet as well as foot deformities.  
He also argues that his bilateral foot disability forced him 
to accept jobs which held no promotion potential.

The veteran was afforded a VA examination in December 1999, 
at which time he complained of bilateral foot pain, 
stiffness, swelling, weakness, fatigue, lack of endurance and 
giving way; he indicated that his left foot symptoms were 
worse than on the right.  He indicated that he alleviated his 
foot symptoms with hot soaks, topical balms, analgesics and 
the use of insoles and arch supports.  He reported that he 
experienced flare ups of his disability when walking two 
blocks or more, and he described his symptoms on those 
occasions as including severe pain lasting up to two hours, 
as well as loss of 65 percent of foot function.  The veteran 
explained that he was unable to sing and dance to supplement 
his income because of the symptoms associated with his pes 
planus.  He also explained that while his current job 
required the use of heavy boots, he was unable to wear such 
boots for more than two hours without experiencing pain, 
weakness and tenderness.  He reported that he had worked in 
the past as a material coordinator and at a car wash.

Physical examination of the veteran's left foot disclosed the 
presence of a bunion at the metatarsophalangeal joint of the 
great toe; the hallux valgus was described as almost fully 
correctable by manipulation.  The presence of fallen arches 
in standing position was noted.  No tenderness to palpation 
was elicited, and no evidence of painful motion was 
identified.  Physical examination of the right foot 
demonstrated the presence of a small bunion as well as fallen 
arches; the fallen arches were described as less severe than 
on the left foot.  The veteran was able to walk on his heels 
and toes with some pain, but there was no tenderness to 
palpation, and no evidence of painful motion or of any 
erythema or swelling.  The veteran was able to flex his left 
great toe to 20 degrees at the metatarsophalangeal joint and 
to 40 degrees at the interphalangeal joint.  He was able to 
dorsiflex both feet to 15 degrees and to plantar flex both 
feet to 35 degrees.  Included with the examination report 
were photographs of the veteran's feet.  The examiner 
diagnosed bilateral hallux valgus and mild pes planus of the 
left foot.

At a September 2000 VA psychological examination the veteran 
was noted to ambulate without difficulty.

At his September 2002 hearing before the undersigned, the 
veteran testified that the positions for which he was trained 
involved frequent standing, but that he found such activity 
difficult; he indicated that he was unable to stand for more 
than three hours at a time.  He also testified that he was 
unable to walk long distances, that he experienced swelling 
of his feet, and that his symptoms were exacerbated by 
walking more than one quarter of a mile.  The veteran also 
indicated that he had developed calluses on his left foot, 
although he suggested that what he referred to as a callus 
was really the bunion.  He also clarified that most of the 
foot swelling he experienced affected the left foot.  He 
indicated that he wore comfortable soft shoes and used 
insteps that alleviated his symptoms, although he reported 
that he previously used orthotics for his feet.  He testified 
that he had been unable to maintain full-time employment for 
two years on account of his foot problems.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

The RO evaluated the veteran's bilateral pes planus with left 
hallux valgus as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 
10 percent rating is warranted for unilateral or bilateral 
moderate flat foot (pes planus) with weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  A 20 percent 
evaluation is warranted for unilateral, and a 30 percent 
rating for bilateral, severe pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 30 percent 
evaluation is warranted for unilateral, and a 50 percent 
evaluation for bilateral, pronounced pes planus, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2002).

A 10 percent evaluation is warranted for unilateral hallux 
valgus that is severe, if equivalent to amputation of great 
toe, or which is operated with resection of metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2002).

Review of the medical evidence shows that the veteran has pes 
planus deformity affecting his left foot, described as mild 
on VA examination, as well as mild hallux valgus of the left 
great toe, and no current significant pes planus deformity of 
the right foot.  While VA treatment records in August 1997 
note the presence of an abnormal foot shape, an August 1998 
entry notes the absence of any such abnormality.  Moreover, 
the February 1998 examiner found that the veteran's feet were 
normal in appearance, and the December 1999 examiner, while 
noting the presence of some falling of the right arch, 
nevertheless diagnosed the veteran only with pes planus 
deformity of the left foot; X-ray studies in January 2000 
demonstrated pes planus of the left foot, but did not reveal 
any evidence of pes planus deformity affecting the right 
foot.

Although the veteran has reported pain with use of his feet, 
none of the VA treatment records on file provides findings 
corroborative of his complaints, and the February 1998 VA 
examiner noted that the veteran was able to heel and toe 
walk, hop, and squat without difficulty.  That examiner also 
noted the presence of a normal gait, and the absence of any 
evidence of tenderness or swelling.  While the veteran did 
demonstrate some pain with heel and toe walking at his 
December 1999 VA examination, the examiner also noted the 
absence of any tenderness to palpation or evidence of painful 
motion or swelling of either foot.  The veteran's contentions 
concerning the bilateral pain, swelling, stiffness, weakness, 
fatigue, giving way, and loss of function during flare ups 
have been considered, but the Board points out that the 
veteran's complaints have not been clinically corroborated by 
his treating or examining physicians, and as discussed above 
the veteran's left and right foot pes planus have been 
described as no more than mild in nature.

In addition, none of the treating or examining physicians has 
indicated that the veteran has callosities affecting either 
foot.  Although the veteran contends that he nevertheless is 
competent to report the presence of callosities on his feet, 
the Board points out that there is no indication that he is 
qualified through education, training or experience to offer 
a medical opinion as to whether any callosities he does have 
are callosities characteristic of pes planus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 45,620, 
45,630 (codified at 38 C.F.R. § 3.159(a)(1) (2002).  In any 
event, even were the veteran competent to determine whether 
he has characteristic callosities, the Board finds that the 
February 1998 and December 1999 examination reports, both of 
which are negative for any reference to callosities affecting 
the feet, are of greater probative value than the veteran's 
statements and testimony.  The Board notes in passing that 
the veteran himself testified in September 2002 that what he 
refers to as calluses may actually be the bunions affecting 
his great toes.

In short, the evidence shows that the veteran has mild pes 
planus deformity of the left foot, and an even milder fallen 
arch deformity of the right foot, without any evidence of 
pain on manipulation, and only some pain on certain use 
(namely, heel and toe walking), and without any evidence of 
swelling or characteristic callosities.  The Board 
additionally notes that there is no evidence of marked inward 
displacement and spasm of the tendo achillis, or of extreme 
tenderness of the plantar surfaces of the feet, and the 
veteran indicates that his symptoms are alleviated by soft 
shoes with insoles.

In addition, although the veteran does have a hallux valgus 
deformity of the left great toe, the February 1998 X-ray 
studies indicated that the deformity was mild in nature, the 
December 1999 examiner described the deformity as almost 
fully correctable with manipulation, and the veteran retains 
substantial range of left great toe motion.  Moreover, there 
is no indication that the veteran has undergone resection of 
the toe.  The Board notes in passing that while the veteran 
has recently demonstrated the presence of right hallux 
valgus, service connection is not in effect for any hallux 
valgus of the right foot.

In light of the absence of any clinical evidence of foot pain 
on manipulation (or significant foot pain on use), or of any 
swelling, characteristic callosities, extreme tenderness of 
the plantar surfaces of the feet or pertinent tendo achillis 
findings, and as the veteran's left pes planus was described 
on examination as only mild in nature, and the right foot 
deformity as even less severe, and as the left hallux valgus 
is not severe and does not involve resection, the Board finds 
that an evaluation in excess of 10 percent under Diagnostic 
Code 5276 (or a separate compensable evaluation under 
Diagnostic Code 5280) is not warranted.

The Board has considered the veteran's complaints of pain, 
weakness, stiffness, fatigue, giving way and loss of more 
than half of his foot function with flare ups, but again 
notes that the veteran's complaints have not been 
corroborated by the numerous VA treatment records or VA 
examination reports, and none of his examiners has indicated 
that the veteran's bilateral pes planus with left hallux 
valgus is productive of even mild functional impairment.  See 
38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In light of the above, the Board concludes that 
the evidence in its entirety does not establish that the 
bilateral pes planus with left hallux valgus is productive of 
disability that equates to criteria for a rating higher than 
10 percent under Diagnostic Code 5276.  

Accordingly, the Board concludes that the veteran is not 
entitled to an evaluation in excess of 10 percent for 
bilateral pes planus with left hallux valgus.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  Notably, however, while the veteran contends that 
his bilateral pes planus with left hallux valgus has 
interfered to some extent with his employability, he has not 
adduced any evidence to that effect.  Moreover, the February 
1998 examiner concluded that the veteran's pes planus 
disability was not significant enough to preclude his ability 
to work, and that the veteran's work capabilities were in 
fact normal as compared to most other persons of his age.  In 
addition, the evidence of record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability, or indicate that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an increased disability rating for bilateral 
pes planus with left hallux valgus is denied.


REMAND

The veteran contends that the evaluation currently assigned 
his low back strain does not accurately reflect the severity 
of that disorder.  He also contends that he has bilateral 
knee disability which originated in service.

With respect to the claim for an increased rating for low 
back strain, although the record reflects that the veteran 
has been diagnosed with degenerative disc disease of the 
lumbar spine, service connection is currently in effect only 
for low back strain.  Unfortunately, the record currently 
before the Board does not include a medical opinion 
distinguishing the symptoms of the service-connected low back 
strain from those of any non-service-connected low back 
disorder.  See Mittleider v. West, 11 Vet. App 181 (1998).  

In addition, the Board notes that, effective September 26, 
2003, the schedular criteria for rating disorders of the 
spine will have been amended.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  Under the circumstances, the Board is of 
the opinion that another VA examination of the veteran is 
warranted.

Turning to the issue of entitlement to service connection for 
bilateral knee disability, service medical records disclose 
that the veteran, at his service entrance examination, 
reported a history of transient leg cramps.  The service 
medical records show that he presented in December 1973 with 
complaints of a painful left knee; he denied any history of 
trauma to the knee and was diagnosed with infra-patellar 
bursitis.  At his examination for discharge the veteran 
reported pain affecting both of his knees.  

Following his discharge from service the veteran was examined 
by VA in November 1980, at which time the examiner noted the 
presence of 10 degrees genu valgus affecting both knees, with 
no other significant knee abnormalities; the examiner 
described the genu valgus as congenital in nature.  VA 
treatment records for October 1986 to January 2002 show that 
the veteran was noted in October 1990 to have bilateral genu 
valgus.  He presented in October 2001 with clinical findings 
of knee tenderness without swelling.  On VA examination in 
November 1995 he was noted to have considerable genu valgum 
bilaterally; no pertinent diagnosis was rendered.  When 
examined by VA in February 1998, the veteran exhibited slight 
right knee crepitus with full flexion; his knees were 
otherwise clinically normal.  X-ray studies of the knees were 
normal and the examiner specifically concluded that 
degenerative joint disease was not present in either knee.

After reviewing the above evidence, the Board is of the 
opinion that further examination of the veteran is required 
to determine whether he in fact does have a right or left 
knee disability, and, if so, to address the etiology of any 
such disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers who may possess 
additional records pertinent to his 
claim for an increased rating for 
low back strain and his claim for 
service connection for knee 
disability.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should also then arrange 
for VA orthopedic and neurologic 
examinations of the veteran by 
physicians with appropriate 
expertise to determine the nature, 
extent and severity of the veteran's 
service-connected low back strain; 
and the nature, extent and etiology 
of any right or left knee 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physicians should so state.  To 
the extent possible, the 
manifestations of the service-
connected low back strain should be 
distinguished from those of any non-
service-connected low back disorder, 
including degenerative disc disease, 
found to be present.  

The orthopedic physician should be 
requested to review the results of 
the examinations along with all 
material in the veteran's claims 
file, and, with respect to each 
right or left knee disorder found, 
provide an opinion as to whether it 
is at least as likely as not that 
such disability was present in 
service and, if so, an opinion as to 
whether such disability clearly and 
unmistakably existed prior to 
service.  If the examiner determines 
that a right or left knee disorder 
existed prior to service, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that such disorder 
increased in severity during service 
and if so the examiner should 
provide an opinion as to whether the 
service increase was clearly and 
unmistakably due to natural 
progress.  With respect to any 
currently present right or left knee 
disorder which the examiner believes 
developed subsequent to service, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service or 
was manifest within one year of the 
veteran's discharge therefrom.

The rationale for all opinions 
expressed should be explained.  The  
claims file must be made available 
to and reviewed by the examiners.  
The examination reports are to 
reflect that such a review of the 
claims file was made.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
the implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, and only after the RO has 
adjudicated the issue (referenced in 
the Introduction) of entitlement to 
service connection for low back 
disability other than low back 
strain, the RO should re-adjudicate 
the issues remaining on appeal.  In 
addressing the increased rating 
claim, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4, including both 
old and new criteria for rating 
disorders of the spine, and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
amended criteria for rating disorders of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


